DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 11/06/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-10, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 10503229 B2). Thereafter Cohen in view of Cohen et al (US 10224679 B1). Thereafter, Chen.

Regarding claim 1, Cohen teaches, uninterruptible power supply and communication, comprising: 
an input unit (see, fig. 2, 224), configured to electrically connect an AC power source; 
a battery (see, fig. 2, 218); 
a first voltage conversion unit (see, fig. 2, 214, 228), electrically connected to the input unit and the battery, and configured to perform at least one of an AC-DC conversion operation and a DC-DC conversion operation; 
a second voltage conversion unit (see, fig. 2, 220), electrically connected to the first voltage conversion unit, and configured to perform a DC-AC conversion operation; 
an output unit (see, fig. 2, 226), electrically connected to the second voltage conversion unit, and configured to supply a backup power; 
and a control circuit (fig. 2, 215, 216), configured to control the operations of the input unit, the first voltage conversion unit, the second voltage conversion unit and the output unit, and to determine whether to derate the rated output power of the uninterruptible power system according to a first setting command (Col. 6, lines 51-67).
Cohen, discloses that, the controller 216 determines whether the power available from the rectifier 214 is within predetermined tolerances, and if so, controls the control switch 215 to provide the power from the rectifier 214 to the inverter 220, this includes providing regulated AC power to the load or at the output (Col. 6, lines 51-67 and Col. 7, lines 1-14), but fails to teach, wherein the first setting command is used to indicate whether the uninterruptible power system is electrically connected to the AC power source through a power cord.
see, abstract, fig. 1; Col. 1, lines 65-Col. 2, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen with Chen to ensure that the power cord supplying power to an electrical device is not damaged from excess current or through voltage injection, and to be used within the power cord’s specified current values and load ability. 
Regarding claim 2, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 1, wherein when the determination is YES, the control circuit derates the rated output power of the uninterruptible power system, and when the determination is NO, the control circuit does not derate the rated output power of the uninterruptible power system (see, Col. 6, lines 58-67; Col. 7, lines 1-3).  
Regarding claim 3, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 2, wherein the control circuit is further configured to determine a derated rated output power according to a second setting command, wherein the second setting command is used to indicate the voltage level of the AC power source (see, fig. 4, Col. 9, lines 35-45).  
Regarding claim 4, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 3, further comprising a user interface, wherein the control circuit is further configured to receive the first setting command and the second setting command through the user interface (see, fig. 2, 230; fig. 4, Col. 9, lines 57-Col. 10, lines 1-3; Col. 10, lines 65-Col. 11, lines 1-5).  
Regarding claim 5, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 1, further comprising a 2Attorney Docket: HOLI3007/BEU Preliminary Amendment user interface, wherein the control circuit is further configured to receive the first setting command through the user interface (see, fig. 2, 230; fig. 4, Col. 9, lines 57-Col. 10, lines 1-3; Col. 10, lines 65-Col. 11, lines 1-5).  
Regarding claims 6 and 20,  The combination Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 4 and 5, wherein the user interface comprises at least one switch (see, fig. 2, 230; fig. 4, Col. 9, lines 61-Col. 10, line 1-3, i.e. Switch 408).  
Regarding claim 7, The combination Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 3, further comprising a communication interface, wherein the control circuit is further configured to receive the first setting command and the second setting command through the communication interface (see, fig. 3, 305; fig. 4, 402, Col. 9, lines 57-59; Col. 10, lines 22-36).  
Regarding claim 8, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 1, further comprising a communication interface, wherein the control circuit is further configured to receive the first setting command through the communication interface (see, fig. 3, 305; fig. 4, 402, Col. 9, lines 57-59; Col. 10, lines 22-36).  
Regarding claims 9 and 21, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 7 and 8, wherein the communication interface comprises a wired communication interface or a wireless communication interface (see, fig. 3, 305; Col. 9, lines 15-25).  
Regarding claim 10, The combination of Cohen in view of Chen teaches including Chen, the uninterruptible power system as claimed in claim 1, further comprising an identification circuit (fig. 1, 110), wherein the identification circuit comprises a sensing switch, and when the ON/OFF state of the sensing switch triggered by a trigger element is changed, the identification circuit generates the first setting command accordingly (see, abstract, fig. 1, 110; Col. 1, lines 39-45).

Regarding claim 15, The combination of Cohen in view of Chen, teaches in Cohen, the uninterruptible power supply as claimed in claim 1, wherein the uninterruptible power supply is an off-line uninterruptible power supply (see, Col. 7, lines 14-24, i.e. standby UPS), the input unit comprises a first switch unit (see, fig. 2, 224, 212, i.e. circuit breaker), the output unit comprises a second switch unit (see, fig. 2, 226, 222; Col. 7, lines 5-7, i.e. isolation between load and UPS 104), the second voltage conversion unit (see, fig. 2, 220) comprises a DC-AC conversion circuit, and the first voltage conversion unit (see, fig. 2, 214, 288) is composed of a charging circuit and a DC-DC conversion circuit (Col. 6, lines 51-67).

2.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 10503229 B2). Thereafter Cohen in view of Cohen et al (US 10224679 B1). Thereafter, Chen and further in view of Grimm et al (US 8496488 B2). Thereafter, Grimm.

Regarding claim 11, The combination of Cohen in view of Chen, teaches including Chen, the uninterruptible power supply as claimed in claim 10, and the sensing switch is disposed adjacent, wherein the sensing switch comprises a reed switch, and the trigger element comprises a magnetic element (see, fig. 2, 112; Col. 1, 57-61).  
The combination of Cohen in view of Chen, fails to teach, wherein a terminal block is disposed on a housing, the terminal block is electrically connected to the input unit, to the terminal block.
However, Grimm discloses, power input terminal block, housing and cover, (see, figs. 2 and 3; Col. 3, lines 55-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Chen with Grimm, to include electrical terminal blocks which is enclosed in a housing to ensure proper fastening of the power cords, prevent cord/wire damage and provide increased safety.

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 10503229 B2). Thereafter Cohen in view of Cohen et al (US 10224679 B1). Thereafter, Chen and further in view of Kimura (US 8063569 B2). Thereafter, Kimura.

Regarding claim 14, The combination of Cohen in view of Chen, teaches in Cohen, the uninterruptible power supply as claimed in claim 1, wherein the 3Attorney Docket: HOLI3007/BEU Preliminary Amendment uninterruptible power supply is an on-line uninterruptible power system (see, fig. 2, Col. 6, lines 41-50), the input unit comprises a first switch unit (see, fig. 2, 224, 212, i.e. circuit breaker), the output unit comprises a second switch unit (see, fig. 2, 226, 222; Col. 7, lines 5-7, i.e. isolation between load and UPS 104), the second voltage conversion unit comprises a DC-AC conversion circuit (see, fig. 2, 220), and the first voltage conversion unit (see, fig. 2, 214, 288) comprises, a charging circuit and a DC-DC conversion circuit (Col. 6, lines 51-67). But the combination of Cohen in view of Chen, fails to teach, a first conversion unit, comprising a power factor correction circuit.
However, Kimura, discloses discharge tube power supply apparatus (see, fig. 1, Col. 1, lines 20-28: a first conversion unit comprising; AC-DC circuit, power factor correction circuit and DC-DC conversion circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Chen with Kimura, by enclosing power factor correction which would improve the power output and reduce the current carried by each circuit.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 10503229 B2). Thereafter Cohen in view of Cohen et al (US 10224679 B1). Thereafter, Chen and further in view of Liao et al (US 2016/0126788 A1). Thereafter, Liao.

Regarding claim 16, The combination of Cohen in view of Chen teaches in Cohen, the uninterruptible power supply as claimed in claim 1, wherein the uninterruptible power supply is a line-interactive uninterruptible power system (see, Col. 7, lines 14-24), the line- interactive uninterruptible power system further comprises, the input unit comprises a first switch unit (see, fig. 2, 224, 212, i.e. circuit breaker), the output unit comprises a second switch unit (see, fig. 2, 226, 222; Col. 7, lines 5-7, i.e. isolation between load and UPS 104), the second voltage conversion unit (see, fig. 2, 220) comprises a DC-AC conversion circuit, and the first voltage conversion unit (see, fig. 2, 214, 288) is a charging circuit (Col. 6, lines 51-67). But the combination of Cohen in view of Chen fails to teach, comprises of an automatic voltage regulator.
However, Liao, discloses multi-output power management, (see, fig. 7, 16; para 0009 and para 0045, i.e. in line automatic voltage regulator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Chen with Liao to include an automatic voltage regulation which very accurate output voltage, has wide range of kVA rating, voltage regulation, high tolerance to power factor and frequency deviation.
Allowable Subject Matter
5.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836